Exhibit 10.3.1
[Date]
[Name]
[Address]
Global ID: XXX-XX- [####]
Dear [Name]:
RE: CONEXANT SYSTEMS, INC. RESTRICTED STOCK UNIT AWARD GRANT NOTICE (2000
NON-QUALIFIED STOCK PLAN)
Conexant Systems, Inc. (the “Company”), pursuant to Section 4(b) of its 2000
Non-Qualified Stock Plan (the “Plan”), hereby grants to you (“Participant”) a
restricted stock unit award covering the number of shares of the Company’s Stock
set forth below (the “Award”). This Award is subject to all of the terms and
conditions as set forth herein and in the Restricted Stock Unit Award Agreement
and the Plan, both of which are available on the Company’s Intranet and
incorporated herein in their entirety. Capitalized terms not otherwise defined
herein shall have the meanings set forth in the Plan or the Restricted Stock
Unit Award Agreement. In the event of any conflict between the terms in the
Award and the Plan, the terms of the Plan shall control. To access this
information, please go to Conexant NextWeb, select Departments, Human Resources,
Compensation, Stock Administration. If you have any questions, please contact
Stock Administration at (949) 483-4525 or stock.admin@conexant.com. Please read
all documents carefully.

     
Participant:
  [Name]
Date of Grant:
  [Date]
Vesting Commencement Date:
  [Date]
Number of Shares Subject to Award:
  [XXX]
Consideration:
  Participant’s Services

Vesting Schedule:   One-hundred percent (100%) of the shares covered by the
Award will vest upon the retirement of service as a member of the Board of
Directors; provided, however, that such retirement occurs one year or more after
the grant date.

Additional Terms/Acknowledgements: The undersigned Participant acknowledges
receipt of, and understands and agrees to, this Restricted Stock Unit Award
Grant Notice, the Restricted Stock Unit Award Agreement and the Plan.
Participant further acknowledges that as of the Date of Grant, this Restricted
Stock Unit Award Grant Notice, the Restricted Stock Unit Award Agreement and the
Plan set forth the entire understanding between Participant and the Company
regarding the Award and supersede all prior oral and written agreements on that
subject, with the exception of (i) restricted stock unit awards previously
granted and delivered to Participant under the Plan and (ii) any employment
agreement executed by the Company and Participant.
CONEXANT SYSTEMS, INC.
-s- Michael Vishny [a56035a5603502.gif]
Michael Vishny
Senior Vice President, Human Resources

 



--------------------------------------------------------------------------------



 



Conexant Systems, Inc.
2000 Non-Qualified Stock Plan
Restricted Stock Unit Award Agreement
     Pursuant to your Restricted Stock Unit Grant Notice (“Grant Notice”) and
this Restricted Stock Unit Award Agreement (“Agreement”), Conexant Systems, Inc.
(the “Company”) has awarded you a Restricted Stock Unit Award under Section 4(b)
of the Conexant Systems, Inc. 2000 Non-Qualified Stock Plan (the “Plan”) for the
number of shares of the Company’s common stock (the “Stock”) indicated in the
Grant Notice (collectively, the “Award”). Your Award is granted to you effective
as of the Date of Grant set forth in the Grant Notice for this Award.
Capitalized terms not explicitly defined in this Agreement but defined in the
Plan shall have the same definitions as in the Plan.
     The details of your Award are as follows.
     1. Grant of the Award. This Award represents the right to be issued on a
future date the number of shares of the Company’s Stock as indicated in the
Grant Notice. As of the Date of Grant, the Company will credit to a bookkeeping
account maintained by the Company for your benefit (the “Account”) the number of
shares of Stock subject to the Award. This Award was granted, and the Stock to
be delivered pursuant to Section 2 of this Agreement shall be deemed paid, in
whole or in part, in consideration of your services to the Company in the
amounts and to the extent required by law. Except as otherwise provided herein,
you will not be required to make any payment to the Company (other than past and
future services to the Company) with respect to your receipt of the Award, the
vesting of the shares or the delivery of the underlying Stock.
     2. Distribution of Shares of Stock. Subject to Section 3 below, the Company
will deliver to you a number of shares of Stock equal to the number of vested
shares of Stock subject to your Award on the date of your termination of service
as a member of the Board of Directors of the Company (the “Board”) that
qualifies as a “separation from service” for purposes of Section 409A of the
Code, or if earlier, as soon as administratively practicable after the date of
your death. However, if a scheduled delivery date falls on a date that is not a
business day, such delivery date shall instead fall on the next following
business day. Notwithstanding the foregoing, in the event that the Company
determines that (i) you are subject to the Company’s policy permitting officers,
directors and other Employees who have access to the Company’s internal
financial statements or other material nonpublic information to sell shares only
during certain “window” periods, in effect from time to time or you are
otherwise prohibited from selling shares of the Company’s Stock in the public
market and any shares of Stock covered by your Award are scheduled to be
delivered on a day (the “Original Distribution Date”) that does not occur during
an open “window period” applicable to you, as determined by the Company in
accordance with such policy, or does not occur on a date when you are otherwise
permitted to sell shares of the Company’s Stock on the open market, and (ii) the
Company elects not to satisfy its tax withholding obligations by withholding
shares of Stock from your distribution, then such shares of Stock shall not be
delivered on such Original

1. 



--------------------------------------------------------------------------------



 



Distribution Date and shall instead be delivered as soon as practicable within
the next open “window period” applicable to you pursuant to such policy or the
next day when you are not prohibited from selling shares of the Company’s Stock
in the public market; provided, however, that unless the delay until the next
open window period or the next day when you are not prohibited from selling
shares of the Company’s Stock in the public market would not result in the
imposition of any additional taxes under the Code (including section 409A of the
Code), the delivery of the shares shall not be delayed pursuant to this
provision beyond the later of (i) the end of the calendar year in which the
Original Distribution Date occurs, or (ii) the 90th day following the Original
Distribution Date (provided that you do not have a right to designate the
taxable year of the payment). Notwithstanding the foregoing, in the event of a
Change in Control that is a change in the ownership or effective control of the
Company, or in the ownership of a substantial portion of the assets of the
Company, in each case for purposes of Section 409A(a)(2)(A)(v) of the Code and
the regulations and other guidance thereunder, then the delivery of the shares
shall not be delayed and the shares shall be delivered immediately prior to the
Change in Control. The form of such delivery (e.g., a stock certificate or
electronic entry evidencing such shares) shall be determined by the Company.
     3. Vesting. Subject to the limitations contained herein, your Award will
vest, if at all, in accordance with the vesting schedule provided in the Grant
Notice, provided that vesting will cease upon the termination of your service as
a member of the Board. Upon such termination of service, the shares credited to
the Account that were not vested on the date of such termination will be
forfeited at no cost to the Company and you will have no further right, title or
interest in or to such underlying shares of Stock. Notwithstanding the
foregoing, (i) if you are removed from the Board by [at least 2/3 of] the other
members of the Board for “cause”, as reasonably determined by such other members
of the Board, then you shall forfeit any right under a vested Award to such
distribution of shares of Stock, and (ii) the Board may, in its sole discretion,
elect to accelerate the vesting of all or any portion of your Award that had not
become vested on or prior to the date of such termination or to extend the
vesting period beyond the date of such termination.
     4. Number of Shares. The number of shares of Stock subject to your Award
referenced in your Grant Notice may be adjusted from time to time for
capitalization adjustments provided in Section 9(a) of the Plan. Notwithstanding
the provisions of this Section 4, no fractional shares or rights to fractional
shares of Stock shall be created pursuant to this Section 4. The Board or
Committee, as appropriate, shall, in its discretion, determine an equivalent
benefit for any fractional shares or fractional shares that might be created by
the adjustments referred to in this Section 4. Any shares, cash or other
property that becomes subject to the Award pursuant to this Section 4 shall be
subject, in a manner determined by the Board, to the same forfeiture
restrictions, restrictions on transferability, and time and manner of delivery
as applicable to the other shares covered by your Award.
     5. Dividends. You shall receive no benefit or adjustment to your Award with
respect to any cash dividend, stock dividend or other distribution that does not
result from a capitalization adjustment as provided in Section 9(a) of the Plan;
provided, however, that this sentence shall not apply with respect to any shares
of Stock that are delivered to you in connection with your Award after such
shares have been delivered to you.

2.



--------------------------------------------------------------------------------



 



     6. Conditions to Issuance and Delivery of Shares. Notwithstanding any other
provision of this Agreement or the Plan, the Company will not be obligated to
issue or deliver any shares of Stock pursuant to this Agreement (i) until all
conditions to the Award have been satisfied or removed, (ii) until, in the
opinion of counsel to the Company, all applicable federal and state laws and
regulations have been complied with, (iii) if the outstanding Stock is at the
time listed on any stock exchange or included for quotation on an inter-dealer
system, until the shares to be delivered have been listed or included or
authorized to be listed or included on such exchange or system upon official
notice of notice of issuance, (iv) if it might cause the Company to issue or
sell more shares of Stock than the Company is then legally entitled to issue or
sell, and (v) until all other legal matters in connection with the issuance and
delivery of such shares have been approved by counsel to the Company.
     7. Execution of Documents. You hereby acknowledge and agree that the manner
selected by the Company by which you indicate your consent to your Grant Notice
is also deemed to be your execution of your Grant Notice and of this Agreement.
You further agree that such manner of indicating consent may be relied upon as
your signature for establishing your execution of any documents to be executed
in the future in connection with your Award. This Agreement shall be deemed to
be signed by the Company and you upon the respective signing by the Company and
you of the Grant Notice to which it is attached.
     8. Compliance with Section 409A of the Internal Revenue Code.
Notwithstanding anything to the contrary set forth herein, the Company may amend
this Agreement and your Award at any time and in any and all respects without
your consent as the Company may, in its sole discretion, deem appropriate in
order to comply with the requirements of the Treasury Department regulations and
other guidance governing Section 409A of the Code. The Company will notify you
of any such changes made to this Agreement and your Award.
     9. Non-transferability. Your Award is not transferable, except by will or
by the laws of descent and distribution. In addition to any other limitation on
transfer created by applicable securities laws, you agree not to assign,
hypothecate, donate, encumber or otherwise dispose of any interest in any of the
shares of Stock subject to the Award until the shares are issued to you in
accordance with Section 2 of this Agreement. After the shares have been issued
to you, you are free to assign, hypothecate, donate, encumber or otherwise
dispose of any interest in such shares provided that any such actions are in
compliance with the provisions herein and applicable securities laws.
Notwithstanding the foregoing, by delivering written notice to the Company, in a
form satisfactory to the Company, you may designate a third party who, in the
event of your death, will thereafter be entitled to receive any distribution of
Stock to which you were entitled at the time of your death pursuant to this
Agreement.
     10. Award not a Service Contract. Your Award is not an employment or
service contract, and nothing in your Award will be deemed to create in any way
whatsoever any obligation on your part to continue in the employ of the Company
or an Affiliate, or on the part of the Company or an Affiliate to continue your
employment. In addition, nothing in your Award will obligate the Company or an
Affiliate, their respective stockholders, boards of Directors or Employees to
continue any relationship that you might have as a Director or Consultant for
the Company or an Affiliate.

3.



--------------------------------------------------------------------------------



 



     11. Unsecured Obligation. Your Award is unfunded, and as a holder of a
vested Award, you will be considered an unsecured creditor of the Company with
respect to the Company’s obligation, if any, to issue shares of Stock pursuant
to this Agreement. You will not have voting or any other rights as a stockholder
of the Company with respect to the shares of Stock purchased pursuant to this
Agreement until such shares are issued to you pursuant to Section 2 of this
Agreement. Upon such issuance, you will obtain full voting and other rights as a
stockholder of the Company. Nothing contained in this Agreement, and no action
taken pursuant to its provisions, will create or be construed to create a trust
of any kind or a fiduciary relationship between you and the Company or any other
person.
     12. Withholding Obligations.
          (a) On or before the time you receive a distribution of the shares
subject to your Award, or at any time thereafter as requested by the Company,
you hereby authorize any required withholding from the Stock issuable to you
and/or otherwise agree to make adequate provision in cash for any sums required
to satisfy the federal, state, local and foreign tax withholding obligations of
the Company or any Affiliate which arise in connection with your Award (the
“Withholding Taxes”). Additionally, the Company may, in its sole discretion,
satisfy all or any portion of the Withholding Taxes obligation relating to your
Award by any of the following means or by a combination of such means:
(i) withholding from any compensation otherwise payable to you by the Company;
(ii) causing you to tender a cash payment; or (iii) withholding shares of Stock
from the shares of Stock issued or otherwise issuable to you in connection with
the Award with a Fair Market Value (measured as of the date shares of Stock are
issued to pursuant to Section 2) equal to the amount of such Withholding Taxes;
provided, however, that the number of such shares of Stock so withheld shall not
exceed the amount necessary to satisfy the Company’s required tax withholding
obligations using the minimum statutory withholding rates for federal, state,
local and foreign tax purposes, including payroll taxes, that are applicable to
supplemental taxable income.
          (b) Unless the tax withholding obligations of the Company and/or any
Affiliate are satisfied, the Company shall have no obligation to issue to you a
certificate for, or otherwise deliver to you, Stock in connection with your
Award.
          (c) In the event the Company’s obligation to withhold arises prior to
the delivery to you of Stock or it is determined after the delivery of Stock to
you that the amount of the Company’s withholding obligation was greater than the
amount withheld by the Company, you agree to indemnify and hold the Company
harmless from any failure by the Company to withhold the proper amount.
     13. Notices. All notices with respect to the Plan shall be in writing and
shall be hand delivered or sent by first class mail or reputable overnight
delivery service, expenses prepaid. Notice may also be given by electronic mail
or facsimile and shall be effective on the date transmitted if confirmed within
24 hours thereafter by a signed original sent in a manner provided in the
preceding sentence. Notices to the Company or the Board shall be delivered or
sent to the Company’s headquarters, to the attention of its Chief Financial
Officer. Notices to any Participant or holder of shares of Stock issued pursuant
to an Award shall be sufficient if delivered or sent to such person’s address as
it appears in the regular records of the Company

4.



--------------------------------------------------------------------------------



 



or its transfer agent. Notwithstanding the foregoing, the Company may, in its
sole discretion, decide to deliver any documents related to participation in the
Plan and this Award by electronic means or to request your consent to
participate in the Plan by electronic means. You hereby consent to receive such
documents by electronic delivery and, if requested, to agree to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or another third party designated by the Company.
     14. Headings. The headings of the Sections in this Agreement are inserted
for convenience only and will not be deemed to constitute a part of this
Agreement or to affect the meaning of this Agreement.
     15. Amendment. This Agreement may be amended only by a writing executed by
the Company and you which specifically states that it is amending this
Agreement. Notwithstanding the foregoing, this Agreement may be amended solely
by the Board or the Committee, as applicable, by a writing which specifically
states that it is amending this Agreement, so long as a copy of such amendment
is delivered to you, and provided that no such amendment adversely affecting
your rights hereunder may be made without your written consent. Without limiting
the foregoing, the Board or the Committee, as applicable, reserves the right to
change, by written notice to you, the provisions of this Agreement in any way it
may deem necessary or advisable to carry out the purpose of the grant as a
result of any change in applicable laws or regulations or any future law,
regulation, ruling, or judicial decision, provided that any such change will be
applicable only to rights relating to that portion of the Award which is then
subject to restrictions as provided herein.
     16. Miscellaneous.
          (a) The rights and obligations of the Company under your Award will be
transferable by the Company to any one or more persons or entities, and all
covenants and agreements hereunder will inure to the benefit of, and be
enforceable by the Company’s successors and assigns. Your rights and obligations
under your Award may not be assigned by you, except with the prior written
consent of the Company.
          (b) You agree upon request to execute any further documents or
instruments necessary or desirable in the sole determination of the Company to
carry out the purposes or intent of your Award.
          (c) You acknowledge and agree that you have reviewed your Award in its
entirety, have had an opportunity to obtain the advice of counsel prior to
executing and accepting your Award and fully understand all provisions of your
Award.
          (d) This Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.
          (e) All obligations of the Company under the Plan and this Agreement
shall be binding on any successor to the Company, whether the existence of such
successor is the result of a direct or indirect purchase, merger, consolidation,
or otherwise, of all or substantially all of the business and/or assets of the
Company.

5.



--------------------------------------------------------------------------------



 



     17. Governing Plan Document. Your Award is subject to all the provisions of
the Plan, the provisions of which are hereby made a part of your Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. In the
event of any conflict between the provisions of your Award and those of the
Plan, the provisions of the Plan will control; provided, however, that Section 2
of this Agreement will govern the timing of any distribution of Shares under
your Award. The Board or the Committee, as applicable, will have the power to
interpret the Plan and this Agreement and to adopt such rules for the
administration, interpretation, and application of the Plan as are consistent
therewith and to interpret or revoke any such rules. All actions taken and all
interpretations and determinations made by the Board or the Committee, as
applicable, will be final and binding upon you, the Company, and all other
interested persons. No member of the Board or member of the Committee, as
applicable, will be personally liable for any action, determination, or
interpretation made in good faith with respect to the Plan or this Agreement.
     18. Effect on Other Employee Benefit Plans. The value of the Award subject
to this Agreement will not be included as compensation, earnings, salaries, or
other similar terms used when calculating the Employee’s benefits under any
employee benefit plan sponsored by the Company or any subsidiary except as such
plan otherwise expressly provides. The Company expressly reserves its rights to
amend, modify, or terminate any of the Company’s or any subsidiary’s employee
benefit plans.
     19. Choice of Law. The interpretation, performance and enforcement of this
Agreement will be governed by the law of the state of California without regard
to such state’s conflicts of laws rules.
     20. Severability. If all or any part of this Agreement or the Plan is
declared by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity will not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid. Any Section of this Agreement
(or part of such a Section) so declared to be unlawful or invalid will, if
possible, be construed in a manner which will give effect to the terms of such
Section or part of a Section to the fullest extent possible while remaining
lawful and valid.
     21. Other Documents. You hereby acknowledge receipt or the right to receive
a document providing the information required by Rule 428(b)(1) promulgated
under the Securities Act. In addition, you acknowledge receipt of the Company’s
policy permitting officers and directors to sell shares only during certain
“window” periods and the Company’s insider trading policy, in effect from time
to time.

6.